IN THE SUPREME COURT OF THE STATE OF DELAWARE


GOLF COURSE ASSOC, LLC AND §
TOLL BROS., INC.           §                       No. 200, 2016
                           §
     Petitioners Below,    §                       Court Below: Superior Court
     Appellants,           §                       of the State of Delaware
                           §
     v.                    §
                           §                       C.A. No. 115A-02-007
NEW CASTLE COUNTY, NEW     §
CASTLE COUNTY DEPARTMENT §
OF LAND USE, AND NEW       §
CASTLE COUNTY BOARD OF     §
ADJUSTMENT                 §
                           §
     Respondents Below,    §
     Appellees.            §

                              Submitted: December 7, 2016
                              Decided:   December 9, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                         ORDER

         This 9th day of December 2016, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its decision dated March 28, 2016.1




1
    Golf Course Assoc, LLC v. New Castle County, 2016 WL 1425367 (Del. Super. Mar. 28, 2016).
     NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                              BY THE COURT:
                              /s/ Leo E. Strine, Jr.
                              Chief Justice




                                2